DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 May 2021.
2.  Claims 1-14 are pending in the application.
3.  Claims 1-14 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 01 June 2020.
Claim Objections
5.  Claims 1, 13 and 14 are objected to because of the following informalities:  punctuation.  There needs to be a colon after the phrase “configured to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jneid et al US 2016/0149894 A1 (hereinafter Jneid).
As to claim 1, Jneid discloses an information processing apparatus comprising: 
a memory and a processor [0029], 
the memory being configured to, for each of users [0029], 
store authentication information and fixed information in association with the user, the authentication information being variable and unique, the fixed information being invariant and unique (i.e. storing factors such as a user ID which would be the fixed information and a unique dynamic password which would be the authentication information) [abstract], 
the processor being configured to 
receive the authentication information and the fixed information from an apparatus utilized by the user (i.e. the request includes authentication information associated with the user which includes the user ID, the user password, the device ID and the unique dynamic password) [0054], and 
cause authentication of the user to the apparatus to succeed or fail according to a result of comparison between a combination of the received authentication information and fixed information and a combination of the authentication information and the fixed information stored in the memory (i.e. based on a match of the authentication information) [0057]. 
As to claim 2, Jneid discloses the information processing apparatus according to claim 1, wherein the variable and unique authentication information is used for authentication of the user to the apparatus (i.e. dynamic password) [0054], and 
when the received authentication information matches the authentication information stored in the memory, the processor further causes authentication of the user to the apparatus to succeed (i.e. when there is a match of the authentication data) [0057]. 
As to claim 13, Jneid discloses an information processing system comprising: 
an information processing apparatus (i.e. server device) [0022]; and 
an apparatus utilized by users (i.e. user device) [0026], 
the information processing apparatus including a first memory and a first processor [0029], 
the first memory being configured to, for each of the users [0029], 
store authentication information and fixed information in association with the user, the authentication information being variable and unique, the fixed information being invariant and unique (i.e. storing factors such as a user ID which would be the fixed information and a unique dynamic password which would be the authentication information) [abstract], 
the apparatus including a second memory and a second processor [0033], 
the second memory being configured to, for management information [0033], 
store the authentication information and the fixed information in association with the management information [0033], 
the second processor being configured to receive management information, and transmit to the information processing apparatus a combination of the authentication information and the fixed information associated with the received management information (i.e. the request includes authentication information associated with the user which includes the user ID, the user password, the device ID and the unique dynamic password) [0054], 
the first processor being configured to 
receive the combination of the authentication information and the fixed information transmitted from the apparatus (i.e. the request includes authentication information associated with the user which includes the user ID, the user password, the device ID and the unique dynamic password) [0054], and 
cause authentication of the user to the apparatus to succeed or fail according to a result of comparison between the combination of the received authentication information and fixed information and a combination of the authentication information and the fixed information stored in the first memory (i.e. based on a match of the authentication information) [0057]. 
As to claim 14, Jneid discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the computer including a memory configured to, for each of users, store authentication information and fixed information in association with the user, the authentication information being variable and unique, the fixed information being invariant and unique, 
the processor being configured to [0029]
receive the authentication information and the fixed information from an apparatus utilized by the user (i.e. the request includes authentication information associated with the user which includes the user ID, the user password, the device ID and the unique dynamic password) [0054], and 
cause authentication of the user to the apparatus to succeed or fail according to a result of comparison between a combination of the received authentication information and fixed information and a combination of the authentication information and the fixed information stored in the memory (i.e. based on a match of the authentication information) [0057]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jneid et al US 2016/0149894 A1 (hereinafter Jneid) as applied to claims 1 and 2 above, and further in view of Ma et al US 2021/0218731 A1 (hereinafter Ma).
As to claim 3, Jneid does not teach the information processing apparatus according to claim 1, wherein when the received authentication information matches the authentication information stored in the memory and the received fixed information does not match the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to fail. 
Ma teaches that when the received authentication information matches the authentication information stored in the memory and the received fixed information does not match the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to fail (i.e. based on determining that the user information is not valid then authentication fails) [0201, 0203]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid so that when the received authentication information matched the authentication information stored in the memory and the received fixed information did not match the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to fail. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid by the teaching of Ma because it helps ensure security of someone cracking an account to steal user information [0005].
As to claim 4, Jneid does not teach the information processing apparatus according to claim 2, wherein when the received authentication information matches the authentication information stored in the memory and the received fixed information does not match the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to fail. 
Ma teaches that when the received authentication information matches the authentication information stored in the memory and the received fixed information does not match the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to fail (i.e. based on determining that the user information is not valid then authentication fails) [0201, 0203]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid so that when the received authentication information matched the authentication information stored in the memory and the received fixed information did not match the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to fail. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid by the teaching of Ma because it helps ensure security of someone cracking an account to steal user information [0005].
8.  Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jneid et al US 2016/0149894 A1 (hereinafter Jneid) and Ma et al US 2021/0218731 A1 (hereinafter Ma) as applied to claims 3 and 4 above, and further in view of Yoshida et al US 2005/0005131 A1 (hereinafter Yoshida).
As to claim 5, the Jneid-Ma combination does not teach the information processing apparatus according to claim 3, wherein the processor further transmits information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus has failed, are deleted from the memory. 
Yoshida teaches that the processor further transmits information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus has failed, are deleted from the memory (i.e. erasing data when the password authentication fails) [0085]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination so that the processor further would have transmitted information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus had failed, are deleted from the memory. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination by the teaching of Yoshida because it helps prevent leaving user data in the flash memory [0016].
As to claim 6, the Jneid-Ma combination does not teach the information processing apparatus according to claim 4, wherein the processor further transmits information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus has failed, are deleted from the memory. 
Yoshida teaches that the processor further transmits information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus has failed, are deleted from the memory (i.e. erasing data when the password authentication fails) [0085]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination so that the processor further would have transmitted information to the apparatus, the information for inquiring of the user whether or not the authentication information and the fixed information on the user, of which authentication to the apparatus had failed, are deleted from the memory. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination by the teaching of Yoshida because it helps prevent leaving user data in the flash memory [0016].
9.  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jneid et al US 2016/0149894 A1 (hereinafter Jneid) as applied to claims 1 and 2 above, and further in view of Kuroda US 2016/0080594 A1.
As to claim 7, Jneid does not teach the information processing apparatus according to claim 1, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed.
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
As to claim 8, Jneid does not teach the information processing apparatus according to claim 2, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed. 
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Jneid by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
10.  Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jneid et al US 2016/0149894 A1 (hereinafter Jneid) and Ma et al US 2021/0218731 A1 (hereinafter Ma) as applied to claims 3 and 4 above, and further in view of Kuroda US 2016/0080594 A1.
As to claim 9, the Jneid-Ma combination does not teach the information processing apparatus according to claim 3, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed. 
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
As to claim 10, the Jneid-Ma combination does not teach the information processing apparatus according to claim 4, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed. 
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma combination by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
11.  Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jneid et al US 2016/0149894 A1 (hereinafter Jneid), Ma et al US 2021/0218731 A1 (hereinafter Ma) and Yoshida et al US 2005/0005131 A1 (hereinafter Yoshida) as applied to claims 5 and 6 above, and further in view of Kuroda US 2016/0080594 A1.
As to claim 11, the Jneid-Ma-Yoshida combination does not teach the information processing apparatus according to claim 5, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed. 
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma-Yoshida combination so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma-Yoshida combination by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
As to claim 12, the Jneid-Ma-Yoshida combination does not teach the information processing apparatus according to claim 6, wherein when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed. 
Kuroda teaches that when the received authentication information does not match the authentication information stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed (i.e. receiving pieces of authentication information such as user ID and password, if the user information includes a piece of user information that matches the user ID and the password the user authentication is successful) [0040]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma-Yoshida combination so that when the received authentication information did not match the authentication information stored in the memory and the received fixed information matched the fixed information stored in the memory, the processor would have caused authentication of the user to the apparatus to succeed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Jneid-Ma-Yoshida combination by the teaching of Kuroda because it makes it possible for the client terminal to perform appropriate display according to the web page information generated based on the stored item of setting information of the user [0011].
Relevant Prior Art
12.  The following references have been considered relevant by the examiner:
A.  Tseng et al US 2015/0026783 A1 directed to a wireless authentication system and a wireless authentication method, and more particularly, to a wireless authentication system and a wireless authentication method capable of enhancing authentication security [0003].
B.  Sigalow US 2007/0124810 A1 directed to security electronic transactions [abstract].
C.  Craine US 2012/0204256 A1 directed to inputting different usernames and passwords using an input device with a display to use different protected assets that requires the inputting of a preselected username into a username enter box and the inputting of a preselected password in a password entry box immediately prior to use [abstract].
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492